Order entered November 9, 2012




                                            In The
                                      Court of [ppealz
                               ifth iztri t of       at ailaz
                                      NO. 05-12-01518-CV

                               IN RE SHANNON WHALEY, Relator

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-14604

                                          ORDER

        Before the Court is relator’s Emergency Motion for Temporary Relief. We GRANT the

motion and STAY the November 13, 2012 trial setting. This stay shall remain in effect until

further order of this Court.

        The Court also has before it relator’s petition for writ of mandamus. The Court requests

that real party in interest and respondent file any responses by November 19, 2012.




                                                     DAVID L. BRIDGES
                                                     JUSTICE